Citation Nr: 0021222	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  96-44 298	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran had active service from January 1966 to January 
1973, including service in the Republic of Vietnam, from 
April 1968 to August 1968, and from June 1970 to April 1971.  
His personnel records reflect no awards or decorations 
indicative of combat service and his listed principal duty 
was as a wheeled vehicle repairman.  

The veteran testified at a video conference hearing before 
the undersigned in April 1998.  In a September 1998 decision, 
the Board of Veterans' Appeals (Board) remanded the issue of 
entitlement to service connection for post-traumatic stress 
disorder for further development, to the Department of 
Veterans Affairs (VA) Regional Office (RO) in Louisville, 
Kentucky, while deciding another issue that had been on 
appeal.  The purpose of that Remand was to search for VA 
medical records prior to a determination of whether the claim 
was well grounded under Bell v. Derwinski, 2 Vet. App. 611 
(1992).  


REMAND

The veteran asserts that he is entitled to service connection 
for post-traumatic stress disorder.  His claim for that 
benefit was denied by the RO in August 1995, based in large 
part on the fact that no diagnosis of post-traumatic stress 
disorder had been made.  

Pursuant to the 1998 Remand, the RO obtained additional VA 
treatment records.  A VA Mental Health Clinic Intake record, 
dated in February 1998, reflects that the veteran stated that 
he had been previously diagnosed with post-traumatic stress 
disorder at the Murfreesboro, Tennessee VA facility.  
However, records from that facility show that when he was 
hospitalized there in August 1995, the final diagnoses were 
alcohol and cannabis dependence, in partial remission; opioid 
abuse; partner relational problems; and personality disorder, 
not otherwise specified, with antisocial and borderline 
features. 

On a mental health intake summary at the Marion, Illinois 
VAMC in February 1998 the psychiatric diagnostic impressions 
were attention deficit disorder, methamphetamine abuse and 
rule out personality disorder.  A list of diagnoses by a 
primary care physician dated in March 1998, includes post-
traumatic stress disorder, but is not supported by any 
analysis.  In March 1998 the physician in charge of the 
veteran's psychiatric treatment, Dr. McCutchen, listed 
impressions of mood disorder, not otherwise specified; rule 
out attention deficit disorder; methamphetamine abuse and 
rule out personality disorder.  Later entries in 1998 by the 
treating physician have included rule out post-traumatic 
stress disorder.  Dr. McCutchen's notes indicate that 
psychological tests conducted were inconsistent with such a 
diagnosis, but that more such testing was contemplated.  The 
records do not reflect that any psychiatric examiner has 
reviewed the claims file in conjunction with any psychiatric 
evaluation.  

Although the veteran has testified that his Social Security 
disability award is based, in part, on post traumatic stress 
disorder, records from the Social Security Administration 
regarding the veteran's disability claim include no reference 
to post-traumatic stress disorder.  His award of disability 
benefits listed several problems resulting in back and neck 
pain, an affective disorder, an anxiety related disorder, a 
somatoform disorder, a personality disorder, and a substance 
addiction disorder as severe impairments resulting in 
disability.  

In support of his claim, the veteran has submitted statements 
and furnished hearing testimony concerning the stressors he 
experienced during his active service in Vietnam which he 
believes led to his development of post-traumatic stress 
disorder. He has claimed some exposure to combat type 
situations on convoy duty when he was attacked by snipers, 
and by children carrying grenades near Pleiku, Vietnam.  
Other evidence of record reflects that he had a traumatic 
auto accident shortly before entry into service and that his 
wife died due to a drug overdose in 1974.  In a June 1999 
statement, the veteran reported that he had been going to the 
clinic in Paducah, Kentucky; that the Marion, Illinois VA 
Medical Center had transferred him there; and that doctors in 
Marion told him he has post-traumatic stress disorder.  

The Board does not yet have sufficient evidence to determine 
whether the claim is well grounded.  However, pursuant to the 
decision in Bell v. Derwinski, cited above, the Board 
concludes that further development of the evidence is 
essential for a proper appellate decision and remands the 
matter to the RO for the following action:

1.  The RO should obtain copies of all 
clinical records, regarding the veteran's 
examinations, testing, and treatment at 
the Marion, Illinois VA Medical Center, 
and from the Paducah VA facility since 
July 1998 for any psychiatric disorder.  
All records obtained should be included 
with the claims file.  

2.  After completion of all the above-
requested development, to the extent 
possible, the RO should then request that 
Dr. McCutchen, or another psychiatrist 
who has been involved in the veteran's 
treatment, review the entire claims file 
and render an opinion clarifying whether 
the veteran has post-traumatic stress 
disorder.  Any diagnosis made should 
conform to the psychiatric nomenclature 
and diagnostic criteria contained in DSM-
IV.  If the veteran is found to have 
post-traumatic stress disorder, the 
examiner is requested to identify the 
diagnostic criteria, including the 
specific stressor or stressors supporting 
the diagnosis.  A complete rationale 
should be given for all opinions and 
conclusions expressed.  

3.  If a firm diagnosis of post-traumatic 
stress disorder is rendered, the RO 
should afford the veteran the opportunity 
to further clarify and detail his past 
accounts of stressors during active 
service with names, dates, locations, 
etc., which would be sufficient to permit 
confirmation.  Thereafter the RO should 
extract the available specific 
information of any stressors from the 
claims file and submit the information to 
the U.S. Armed Services Center for 
Research of Unit Records (USASCRUR) for 
verification of the veteran's claimed 
stressors.  If USASCRUR indicates that 
additional information is needed to 
verify the veteran's claimed stressors, 
pursuant to the Court of Veterans 
Appeals' statements in the case of Cohen 
v. Brown, 10 Vet.App. 128, 148 (1997), a 
copy of that response should be provided 
to the veteran and his representative so 
that he can, if possible, provide such 
additional information as may be needed 
to verify his stressors.  

5.  Upon completion of the development 
requested above to the extent possible, 
the RO should again review the record; 
initially to determine if a well grounded 
claim is present, and then, if such is 
present, on a de novo basis.  If his 
claim remains denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case and be 
given the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action until 
otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  


		
ROBERT D. PHILIPP
	Member, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



 



